USCA11 Case: 21-10711      Date Filed: 03/08/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10711
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
HAROLD STEWART,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:99-cr-00323-TPB-TGW-2
                   ____________________
USCA11 Case: 21-10711        Date Filed: 03/08/2022    Page: 2 of 5




2                      Opinion of the Court               21-10711


Before JORDAN, GRANT, and LUCK, Circuit Judges.
PER CURIAM:
       Harold Stewart appeals the district court’s denial of his mo-
tion for compassionate release. We affirm.
    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       A drug dealer sold methamphetamine to a confidential
source and to an undercover Drug Enforcement Administration
agent, got arrested, and agreed to cooperate with law enforcement.
That arrest led to four others, including Stewart’s. Ultimately, a
jury found Stewart guilty of one count of conspiracy to distribute
methamphetamine, in violation of 21 U.S.C. section 846.
       Partly based on Stewart’s long list of past convictions, many
of which involved marijuana, the district court sentenced Stewart
to 360 months’ (or thirty years’) imprisonment, followed by six
years of supervised release. After he served over twenty-one years
(or seventy percent) of his sentence, Stewart moved for compas-
sionate release, arguing that the district court should reduce his
sentence to time served because his advanced age (sixty-seven
years old), various health problems (knee deterioration, arthritis,
serious gum disease, acid reflux, sleep apnea, gout, heart murmur,
ventral hernia, and bacterial stomach infection), and previous
COVID-19 infection amid the ongoing pandemic created “extraor-
dinary and compelling” circumstances under 18 U.S.C. section
3582(c)(1)(A)(i).
USCA11 Case: 21-10711          Date Filed: 03/08/2022      Page: 3 of 5




21-10711                Opinion of the Court                           3

       The district court denied the motion, concluding that Stew-
art did not demonstrate extraordinary and compelling reasons for
compassionate release because he did not say how his health prob-
lems heightened his risk of re-contracting COVID-19 or made him
unable to care for himself. The district court also explained that,
even if Stewart could show extraordinary and compelling circum-
stances, the 18 U.S.C. section 3553(a) factors weighed against com-
passionate release because Stewart was found guilty of distributing
methamphetamine, was a career offender with a high risk of recid-
ivism, and posed a danger to the public. Stewart now appeals the
order denying compassionate release.
                     STANDARD OF REVIEW

       We review a district court’s denial of compassionate release
for abuse of discretion. See United States v. Harris, 989 F.3d 908,
911 (11th Cir. 2021). This standard “means that the district court
had a ‘range of choice’ and that we cannot reverse just because we
might have come to a different conclusion had it been our call to
make.” Sloss Indus. Corp. v. Eurisol, 488 F.3d 922, 934 (11th Cir.
2007). “A district court abuses its discretion if it applies an incorrect
legal standard, follows improper procedures in making the deter-
mination, or makes findings of fact that are clearly erroneous.”
Harris, 989 F.3d at 911–12 (quoting Cordoba v. DIRECTV, LLC,
942 F.3d 1259, 1267 (11th Cir. 2019)). “[It] also abuses its discretion
when it commits a clear error of judgment.” Id. at 912 (citing
United States v. Brown, 415 F.3d 1257, 1266 (11th Cir. 2005)).
USCA11 Case: 21-10711         Date Filed: 03/08/2022     Page: 4 of 5




4                       Opinion of the Court                 21-10711

                           DISCUSSION

       Stewart argues that the district court erred in concluding
that he did not establish extraordinary and compelling reasons for
compassionate release and in ignoring his post-sentence rehabilita-
tion when it weighed the section 3553(a) factors. The district court
denied Stewart’s compassionate release motion on two independ-
ent bases: (1) Stewart did not show extraordinary and compelling
circumstances, and (2) the section 3553(a) factors weighed against
compassionate release. Because we affirm on the second basis, we
do not reach the first.
        To grant a defendant’s compassionate release motion, the
district court must consider the applicable section 3553(a) factors.
United States v. Cook, 998 F.3d 1180, 1184 (11th Cir. 2021). But in
considering the section 3553(a) factors, the “district court need not
exhaustively analyze every factor in its order.” Id. The district
court only needs to “provide enough analysis ‘that meaningful ap-
pellate review of the factors’ application can take place.’” Id. (quot-
ing United States v. Johnson, 877 F.3d 993, 998 n.11 (11th Cir.
2017)). “[D]istrict courts needn’t address each of the [section]
3553(a) factors or all of the mitigating evidence. Instead, an
acknowledgement by the district court that it considered the [sec-
tion] 3553(a) factors and the parties’ arguments is sufficient.”
United States v. Tinker, 14 F.4th 1234, 1241 (11th Cir. 2021) (quo-
tation omitted).
USCA11 Case: 21-10711         Date Filed: 03/08/2022     Page: 5 of 5




21-10711                Opinion of the Court                         5

       Stewart contends that the district court didn’t properly con-
sider the section 3553(a) factors because it discounted his in-prison
efforts at rehabilitation. But “[t]he weight to be accorded any given
[section] 3553(a) factor is a matter committed to the sound discre-
tion of the district court, and we will not substitute our judgment
in weighing the relevant factors.” United States v. Amedeo, 487
F.3d 823, 832 (11th Cir. 2007) (alterations adopted and quotation
omitted).
       The district court implicitly gave Stewart’s rehabilitation lit-
tle to no weight and instead focused on the serious nature of his
offense, the number and nature of his prior offenses, and his risk of
recidivism. After “reviewing the motion, response, case file, and
the record,” the district court concluded that “[t]he vast majority
of the [applicable section 3553(a)] factors weigh[ed] against sen-
tence reduction” and that Stewart presented “a danger to the pub-
lic.” Given Stewart’s status as a long-time repeat offender, we dis-
cern no abuse of discretion here. See Tinker, 14 F.4th at 1241 (ex-
plaining that “the district court did not abuse its discretion in
weighing the [section] 3553(a) factors” when it “emphasized [the
defendant]’s extensive criminal history and the need to protect the
public”).
       Because the district court did not abuse its discretion in con-
cluding that the section 3553(a) factors weighed against compas-
sionate release, we affirm the denial of Stewart’s motion.
       AFFIRMED.